                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    JERONE MCDOUGALD,                             :       Case No. 1:18-cv-498
        Plaintiff,                                :
                                                  :       Judge Timothy S. Black
    vs.                                           :
                                                  :       Magistrate Judge Karen L. Litkovitz
    SHANNON BEAR, et al.,                         :
        Defendants.                               :



                           DECISION AND ENTRY
              ADOPTING THE REPORTS AND RECOMMENDATIONS
             OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 3, 6)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and submitted a Report and Recommendation

recommending that Plaintiff be Ordered to pay the full $400.00 filing fee within 30 days,

and a Supplemental Report and Recommendation recommending that Plaintiff’s motion

for leave to proceed in forma pauperis be denied. (Docs. 3, 6). Plaintiff objected to both

Reports and Recommendations (Docs. 4, 7). 1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all




1
  Plaintiffs’ objections lack merit. Plaintiff does not set forth any evidence or authority to rebut
the Magistrate Judge’s proper conclusion that Plaintiff is prohibited by 28 U.S.C. § 1915(g) from
proceeding in forma pauperis in this case because three of his prior complaints were dismissed
for failure to state a claim upon which relief may be granted, and because he has not established
particular facts showing that he is under imminent danger of serious physical injury.
of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Reports and Recommendations should be and are hereby adopted in

their entirety. Accordingly:

        1.    The Reports and Recommendations (Docs. 3, 6) are ADOPTED;

        2.    Plaintiff’s objections (Docs. 4, 7) are OVERRULED;

        3.    Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 5) is
              DENIED;

        4.    Plaintiff is ordered to pay the full $400.00 filing fee ($350 filing fee plus
              $50 administrative fee) required to commence this action within thirty (30)
              days. Failure to pay the full $400.00 filing fee within thirty (30) days will
              result in the dismissal of this action; and

        5.    Pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this Order would not be
              taken in good faith.

        IT IS SO ORDERED.

Date:         2/27/19                                s/ Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge
